

Agreement to Organize and Stockholder Agreement
 
This Agreement to Organize and Stockholder Agreement (this “Agreement”) dated as
of April 1, 2006, is among Heartland Financial USA, Inc., a Delaware corporation
(the "Company"), and those individuals who are signatories to this Agreement
(individually referred to as an "Investor" and collectively as the "Investors").
 
Recitals
 
A. The Company and the Investors (collectively, the “Organizers”) desire to
organize a new corporation under the laws of the State of Colorado to be known
as Summit Acquisition Corporation (“Summit”), and a new bank under the laws of
the State of Colorado with its main office initially to be located in
Broomfield, Colorado, to be known as “Summit Bank & Trust” and to be a
wholly-owned subsidiary of Summit (the “Bank”).
 
B. Pursuant to the terms of this Agreement, the Organizers intend to provide the
initial capitalization of Summit and the Bank and to take all other steps
necessary to prepare the Bank to commence retail operations and transact a
banking business and to effect all of the other actions contemplated by this
Agreement (collectively, the “Transaction”).
 
C. The Organizers understand that the Transaction requires the approval of the
Board of Governors of the Federal Reserve System (the “Federal Reserve”), the
Colorado Division of Banking, a unit of the Colorado Department of Regulatory
Agencies (the “Division”), and the Federal Deposit Insurance Corporation (the
“FDIC”).
 
D. Upon the completion of the organization of Summit, the Organizers will cause
Summit to issue shares of its capital stock (the “Summit Stock”) to each of the
Organizers in proportion to their contributions to Summit’s capitalization and
as otherwise provided in this Agreement, and the Bank will issue to Summit all
of the shares of its capital stock (the “Bank Stock”).
 
E. The Organizers desire to impose certain restrictions on the sale, transfer or
other disposition of the Summit Stock owned by the Organizers and to give the
Company and the Investors the option to purchase and sell the shares of Summit
Stock owned by them under certain circumstances specified in this Agreement.
 
Now, Therefore, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, each of the Organizers, intending to be legally bound hereby,
agrees as follows:
 
AGREEMENTS  
 
ARTICLE 1  
Summit and Bank Organization and Stock Subscription
 
Section 1.1  Charter. The Investors hereby authorize the Company to file with
the Secretary of State of the State of Colorado appropriate articles of
incorporation for Summit. The Organizers further agree to use their reasonable
best efforts to cause the Division to authorize the Bank under the laws of the
State of Colorado to commence a banking business and otherwise to effect the
Transaction. The date the Bank commences a banking business with the public is
referred to as the “Charter Date.” Each of the undersigned authorizes John K.
Schmidt, an executive officer of the Company, or such other individual who may
be chosen from time to time by the Company to serve as the undersigned’s lawful
agent in connection with the Transaction (the “Agent”), and further acknowledges
the employment of John Carmichael as the Bank’s president (the “President”). The
President and the Agent shall be primarily responsible for preparing and filing
all regulatory applications deemed by them to be necessary to effect the
Transaction, including, but not limited to, applications with the Federal
Reserve, the Division and the FDIC. Each of the Organizers agrees to cooperate
fully with the President and the Agent in such efforts.
 
Section 1.2  Subscriptions for Summit Stock.
 
(a)  The Organizers agree that Summit’s initial capitalization shall be Fifteen
Million Dollars ($15,000,000) comprised of One Million Five Hundred Thousand
(1,500,000) common shares issued at a price of Ten Dollars ($10.00) per share.
The Organizers further agree that the Bank’s minimum initial capitalization
shall be Twelve Million Dollars ($12,000,000) comprised of One Million Two
Hundred Thousand (1,200,000) common shares issued at a price of Ten Dollars
($10.00) per share. The Organizers acknowledge the following subscriptions for
Summit Stock and agree to cause Summit to accept the same upon the completion of
its formation:
 
(i)  the Company agrees to subscribe for and purchase One Million Two Hundred
Thousand (1,200,000) common shares, or Eighty Percent (80%), of the initial
issuance of Summit Stock at an aggregate issuance price of Twelve Million
Dollars ($12,000,000); and
 
(ii)  the Investors severally, and not jointly, agree to subscribe for and
purchase, Summit Stock in the amount set forth opposite his or her name on
Exhibit A attached hereto, which shall, in the aggregate, equal Three Hundred
Thousand (300,000) common shares or Twenty Percent (20%), of the initial
issuance of Summit Stock at an aggregate issuance price of Three Million Dollars
($3,000,000).
 
(b)  The Organizers agree that if the Charter Date shall not have occurred by
the date which is eighteen (18) months after the date of this Agreement, unless
such time is extended by written agreement of the Organizers who have subscribed
for not less than a majority of the shares of Summit Stock, this Agreement shall
terminate and each of the Organizers shall:
 
(i)  receive a pro rata portion of any of the subscription funds previously
contributed (after the satisfaction of all expenses incurred in attempting to
organize the Bank, including the preparation and filing of all necessary
regulatory applications as described in this Agreement); and
 
(ii)  accept such distribution in full satisfaction of any amounts due under
this Agreement to or from any of the other Organizers, including the Company.
 
(c)  Except as provided below in this Section 1.2(c), payment by an Organizer of
the aggregate cash amount for the Organizer’s subscription for the Summit Stock
(the “Subscription Amount”) shall be made in two installments, with the first
installment in an amount equal to Ten Percent (10%) of the Organizer’s aggregate
Subscription Amount (the “First Installment”), and the second installment equal
to the balance of the Organizer’s Subscription Amount (the “Second
Installment”). Notwithstanding the foregoing sentence, however, the Company
shall pay the full amount of its Subscription Amount concurrently with the date
of its execution of this Agreement. Each of the Organizers irrevocably agrees to
deliver to the Agent either cash, or check(s) made payable to “Summit
Acquisition Corporation,” in the amount of the Organizer’s:
 
(i)  First Installment concurrently with the date of each Organizer’s execution
of this Agreement; and
 
(ii)  Second Installment by no later than the Charter Date, unless the Agent and
the President jointly determine that the Bank needs additional funds prior to
that time to complete the Transaction.
 
Section 1.3  Deposit and Expenditure of Organizers’ Funds. All funds collected
from the Organizers pursuant to this Agreement (the “Organizers’ Funds”) shall
be deposited into a non-interest bearing account (the “Organization Account”)
established with the Dubuque Bank and Trust Company, Dubuque, Iowa (the “Escrow
Bank”). Upon the signature of the President, funds may be withdrawn from the
Organization Account only to be used to pay normal and customary expenses
relating to the Transaction, including, but not limited to, the following:
 
(a)  expenses arising from or relating to the organization, capitalization and
operation of the Bank, including the filing of all necessary regulatory
applications with the Federal Reserve, the Division and the FDIC to effect the
Transaction;
 
(b)  accounting, auditing, legal, investment banking, due diligence and
appraisal expenses relating to or in connection with the Transaction;
 
(c)  salary payments to the President and to any other officers or employees of
the Bank that are deemed necessary by the Agent; and
 
(d)  other expenses arising from or directly relating to the Transaction;
 
provided, however, that any expenditure in excess of Five Thousand Dollars
($5,000) shall require the joint authorization of the President and the Agent.
The President and the Agent shall jointly compile a budget of estimated expenses
relating to the Transaction (the “Operating Budget”). The Organizers hereby
acknowledge that the President and the Agent may begin making withdrawals from
the Organization Account immediately, and accordingly, if the Transaction were
not consummated, the Organizers would not receive a refund of 100% of the
Organizers’ Funds.
 
Section 1.4  Books and Records. The President shall ensure that proper records
of all expenditures from the Organization Account are maintained and such
records shall be available for inspection by any Organizer. The President will
prepare and distribute to each Organizer a monthly financial report and a copy
of the monthly account statement issued by the Escrow Bank with respect to the
Organization Account, noting variations, if any, from the Operating Budget.
 
Section 1.5  Additional Capital. Each of the Organizers agrees that any
additional capital needed by Summit or the Bank shall be contributed by the
Company in return for the issuance of additional Summit Stock, provided,
however, that prior to any proposed issuance of additional Summit Stock, each
Investor shall receive the right to purchase that number of shares that would be
necessary to allow such Investor to maintain the same percentage ownership of
outstanding Summit Stock he or she enjoyed prior to the issuance of any
additional shares of Summit Stock. In addition:
 
(a)  any right of an Investor to purchase any additional shares of Summit Stock
pursuant to the provisions of this Section would not be transferable or
assignable (except as provided in Section 3.6) and any shares of Summit Stock
purchased in connection with the exercise of such right would be subject to all
the terms of this Agreement;
 
(b)  any purchase of additional shares by an Investor pursuant to the terms of
this Section must be made on the same terms and conditions as the Company; and
 
(c)  any such offer to purchase additional Summit Stock could be made to all the
Investors in compliance with applicable law to Summit.
 
Except as expressly provided in this Section or as required by applicable law,
each of the Investors hereby acknowledges that he or she shall have no rights to
subscribe for additional Summit Stock.
 
ARTICLE 2  
Repurchase Options and Obligations
 
Section 2.1  Repurchase Obligation at Fifth Anniversary.
 
(a)  Upon the fifth (5th) anniversary of the Charter Date (the “Fifth
Anniversary”), the Company agrees to purchase from the Investors, and each of
the Investors agrees to sell to the Company, all of the Summit Stock then owned
by the Investor (the “Investors’ Stock”) on the terms set forth in this Section.
The total purchase price for the Investors’ Stock shall be an amount equal to
the “Repurchase Price,” as defined below.
 
(b)  Except as provided in this Section, the Repurchase Price shall be the
appraised value of the Investors’ Stock as of the Fifth Anniversary as
determined by Alex Sheshunoff Management Services, Inc. or its successor, or if
neither such firm nor its successor is still in existence and performing
appraisals of the stock of commercial banks, then by an independent, nationally
recognized appraisal firm with no less than (ten) 10 years of experience in
appraising the stock of commercial banks, jointly selected by the Company and
the Investors (the “Appraised Value”). For purposes of such an appraisal, the
value of the Investors’ Stock shall be determined as if 100% of Summit were
being sold.
 
(c)  Notwithstanding anything contained herein to the contrary, if on the Fifth
Anniversary:
 
(i)  Summit has total consolidated assets of greater than Two Hundred Million
Dollars ($200,000,000) and has earned greater than a Ten Percent (10%) average
annual consolidated return on equity during the prior twenty four (24) months
(computed in accordance with generally accepted accounting principles and based
upon average consolidated equity during such twenty four month period), then in
no event shall the Appraised Value represent a multiple on Summit’s consolidated
net earnings for the prior twelve (12) months of less than twelve times (12x) or
greater than eighteen times (18x) such trailing twelve (12) months’ consolidated
earnings; and
 
(ii)  Summit has total consolidated assets of less than Two Hundred Million
Dollars ($200,000,000) or has earned less than a Ten Percent (10%) average
annual consolidated return on equity during the prior twenty four (24) months
(computed in accordance with generally accepted accounting principles and based
upon average consolidated equity during such twenty four month period), then in
no event shall the Appraised Value represent a multiple on Summit’s consolidated
net earnings for the prior twelve (12) months of less than six times (6x) or
greater than twelve times (12x) such trailing twelve (12) months’ consolidated
earnings
 
For purposes of this Section: (x) the total consolidated assets of Summit shall
include the amount of the assets (calculated at the time of acquisition) of any
bank, thrift or other financial institution or financial institution holding
company, or any branch, office or part thereof, acquired by Summit or the Bank
between the date of this Agreement and the Fifth Anniversary; and (y) in
computing return on equity, if the corporate overhead allocation attributed to
Summit by the Company is greater than that attributed proportionately to the
Company’s other subsidiaries (based on the average assets of each subsidiary),
then the return on equity calculation will be adjusted such that Summit’s
corporate overhead allocation equals its pro rata percentage share based upon
Summit’s percentage of total average consolidated assets to the Company’s total
average consolidated assets.
 
(d)  The Repurchase Price shall be paid to Investors (pro rata based upon their
respective percentage ownership of the Investors’ Stock) in two parts:
 
(i)  the first part of the Repurchase Price, which shall be equal to each
Investor’s total capital contribution as reflected on Exhibit A attached hereto,
shall be paid to the Investor, at the Investor’s election (but subject to
compliance with any applicable securities laws) in cash, common stock of the
Company (“Company Stock”) or a combination of cash and Company Stock; and
 
(ii)  the second part of the Repurchase Price, which shall be equal to each
Investor’s appropriate share of the remaining balance of the total Repurchase
Price, shall be paid to the Investor, at the Company’s election (but subject to
compliance with any applicable securities laws) in cash, Company Stock or a
combination of cash and Company Stock. For purposes of this Section, the per
share value of Company Stock shall be equal to the VWAP, which means the volume
weighted average price per share of Company Stock, rounded to the nearest
one-hundredth of a cent, during the ninety (90) days prior to the Fifth
Anniversary. For this purpose, the VWAP shall be calculated using the default
criteria for the function known as “Bloomberg VWAP” of the AQR function for
Company Stock on the automated quote and analytical system distributed by
Bloomberg Financial LP.
 
Section 2.2  Tender Right. Each of the Investors shall have the right,
exercisable at any time after the date hereof and through the Fifth Anniversary,
to tender all of the Summit Stock owned by such Investor to the Company for
purchase at a cash price equal to such Investor’s original investment in Summit
Stock, plus a Six Percent (6%) annually compounded rate of return on such
original investment (the “Tender Right”). An Investor may exercise the Tender
Right by delivering to the Company written notice of such Investor’s intention
to tender all of the Investor’s shares of Summit Stock to the Company for
purchase. Upon proper exercise of the Tender Right, the Company hereby agrees to
purchase for cash all of the shares of Summit Stock owned by the Investor
selling such Summit Stock at the purchase price and on the terms set forth in
this Article.
 
Section 2.3  Repurchase Upon Company Change of Control. If at any time after the
date hereof and through the Fifth Anniversary there is a “Change of Control of
the Company” (as defined below), the Company, or its successor, shall purchase
from the Investors, and each Investor agrees to sell to the Company or its
successor, all of the Summit Stock then owned by the Investors at a price per
share equal to the Control Premium Price, as defined below. For purposes of this
Section, a “Change of Control of the Company” shall mean the acquisition by any
person or entity (a “Company Acquirer”) of:
 
(a)  legal or beneficial ownership (as defined by Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended) of greater than two thirds
(2/3) of the then issued and outstanding Company Stock through any transaction;
or
 
(b)  all or substantially all of the assets of the Company.
 
The “Control Premium Price” shall be equal to the per share book value of the
Investor’s equity interest in Summit, multiplied by the same multiple of book
value as paid by the Company Acquirer for the stock or assets of the Company.
For example, if the Company is sold to another entity for three times the
Company’s book value, the Control Premium Price would be equal to three times
the per share book value of the Investor’s equity interest in Summit.
 
Section 2.4  Terms, Time and Place of Closing.
 
(a)  Except as otherwise specifically provided by the terms of this Article, the
purchase price of any Summit Stock purchased by the Company or its successor
from any Investor pursuant to the terms of this Article shall be paid by wire
transfer of immediately available funds to the selling Investor or Investors in
the amount of the purchase price prescribed by the terms of this Article.
 
(b)  Except as otherwise specifically provided by the terms of this Article, the
closing of the purchase and sale of any Summit Stock to be purchased and sold
pursuant to the provisions of this Article (the “Closing”) shall be held at such
place and time and on such date as may mutually be agreed upon in writing by the
Investor and the Company, or, if they fail to agree, at the main office of the
Company at 10:00 a.m. on the later of:
 
(i)  the tenth (10th) Business Day (as defined below) following the
determination of the purchase price to be paid in connection with such purchase
of Summit Stock;
 
(ii)  thirty (30) Business Days following the action or occurrence that triggers
the obligation to purchase such Summit Stock; and
 
(iii)  five (5) Business Days after the receipt of any necessary regulatory
approvals for such purchase.
 
(c)  Except as otherwise specifically provided by the terms of this Article, at
the Closing held pursuant to this Article, the Company shall make the delivery
described in subsection (a) of this Section and the selling Investor shall
deliver to the Company free and clear of all liens, claims and encumbrances
(other than those imposed by this Agreement and evidenced by the legend provided
for below), a certificate or certificates representing the shares of Summit
Stock to be purchased and sold, duly endorsed in blank, with all taxes on the
transfer, if any, paid by the transferor thereof.
 
(d)  The consummation of any purchase of Summit Stock pursuant to this Article
(the “Sale Stock”) shall be subject to the receipt by the Company of any
necessary regulatory approvals, which the Company agrees to use its commercially
reasonable best efforts to obtain as soon as practicable, provided, however,
that if the Company is unable, after the exercise of diligent efforts, within
one hundred twenty (120) days after the last date provided in Section 2.4(b)(i)
or Section 2.4(b)(ii) for the closing of the purchase of the Sale Stock, or such
longer period of time as may be mutually agreed upon by the prospective
purchasers and prospective sellers of the Sale Stock, to obtain any necessary
regulatory approvals, then:
 
(i)  each of the prospective sellers of the Sale Stock shall be released from
any further obligations pursuant to the terms of this Agreement solely with
respect to such Sale Stock and shall be free to sell the Sale Stock to any
person or entity free of any lien or encumbrance imposed by the terms of this
Agreement; and
 
(ii)  the Company shall be released from any further obligations pursuant to the
terms of this Agreement with respect to the purchase of the Sale Stock and shall
have no further rights or obligations with respect to the Sale Stock, other than
as set forth in Section 2.5 and Section 2.6.
 
Section 2.5  Tag Along Right. If the Company proposes to sell or transfer
control of more than a 50% interest in Summit to any non-Affiliate of the
Company in one transaction or in a series of related transactions (a “Tag Along
Sale”), then the Investors shall each have the right to participate in such Tag
Along Sale on the following terms:
 
(a)  The Company shall give the Investors not less than thirty (30) days written
notice (“Tag Along Sale Notice”) of its intention, describing the price offered,
all other material terms and conditions of the Tag Along Sale and, if the
consideration payable pursuant to the Tag Along Sale consists in whole or in
part of consideration other than cash, such information relating to such other
consideration as any Investor may reasonably request.
 
(b)  In connection with any Tag Along Sale, each Investor shall have the right,
in his or her sole discretion, to participate in such sale on a pro rata basis
and upon substantially the same terms and conditions, including the amount and
form of consideration, as the Company. The Investor shall exercise the rights
under this Section 2.5 (if at all) within thirty (30) days after receipt of the
Tag Along Sale Notice by submitting written notice of such exercise to the
Company. Upon the exercise of such rights, each Investor shall deliver his
shares of Summit Stock to the purchaser on substantially the same terms and
conditions as the Company as set forth in the Tag Along Sale Notice.
 
(c)  For purposes of this Agreement,
 
(i)  “Person” means any individual, bank, corporation, partnership, limited
liability company, association, joint-stock company, business trust or
unincorporated organization; and
 
(ii)  “Affiliate” means a Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned Person. For purposes of this definition, “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of management and policies of a Person, whether through the ownership
of voting securities, by contract or otherwise.
 
Section 2.6  Right to Compel Sale.
 
(a)  Subject to the provisions of this Section, if at any time the Company
proposes to sell shares of Summit Stock representing more than a 50% interest in
Summit, then the Company shall have the right, exercisable as set forth below,
to compel all of the Investors to sell to the third party purchaser (a
“Compelled Sale”) all, but not less than all, of the shares of Summit Stock then
held by them. In connection with any Compelled Sale, such Investors will receive
the same consideration payable to the Company and be on the same terms and
conditions applicable to the Company. 
 
(b)  If the Company elects to exercise its right to cause a Compelled Sale, it
will deliver written notice (a “Compelled Sale Notice”) to each Investor,
setting forth the consideration, the number of shares of Summit Stock to be sold
and describing all other material terms and conditions of the Compelled Sale,
including the proposed closing date, which shall not be less than thirty (30)
days after the date the Compelled Sale Notice is delivered. Each Investor will
deliver the Summit Stock held by each such Investor to the third party purchaser
in accordance with the terms set forth in the Compelled Sale Notice upon receipt
of the consideration provided for therein. 
 
(c)  Notwithstanding the provisions of Section 2.6(a) and Section 2.6(b), and in
lieu of complying with the Compelled Sale Notice, any Investor shall have the
right to purchase from the Company all, but not less than all, of the shares of
Summit Stock the Company desires to sell, but only on the same terms and
conditions as described in the Compelled Sale Notice, including the proposed
closing date (the “Minority Right of First Refusal”). If by no later than
thirty (30) days after the date the Compelled Sale Notice is delivered, an
Investor delivers to the Company a binding written commitment from an Investor
or Investors of his or their exercise of the Minority Right of First Refusal and
specifying all of the terms of such purchase, together with evidence reasonably
satisfactory to the Company of the financial capability to consummate such
exercise (the “Notice of Exercise”), then all Investors shall be released from
their obligation to participate in the Compelled Sale, provided, however, that
if the exercise of the Minority Right of First Refusal described in the Notice
of Exercise does not occur in accordance with the terms specified therein, then
all Investors shall again be subject to the obligation to participate in the
Compelled Sale.
 
Section 2.7  Corporate Reorganization. Notwithstanding anything contained herein
to the contrary, at any time after the Bank commences banking operations, the
Company shall have the right to effect a reorganization of Summit and the Bank
to eliminate Summit and cause all of the then issued and outstanding shares of
Summit Stock to be exchanged on a one for one basis for shares of Bank Stock
(the “Reorganization”). Each of the Organizers agrees, upon the Company’s
written request, to consent to the taking of, and to take, all reasonable and
necessary actions to effect the Reorganization. Upon the effective date of any
Reorganization, and with respect to actions, obligations, events or
circumstances that will occur, are intended to occur or may occur thereafter:
 
(a)  all of the rights and obligations applicable to the holders of Summit Stock
shall be applicable to the holders of Bank Stock; and
 
(b)  all references in this Agreement to Summit and the Bank together, or to
Summit alone, except where clearly inapplicable or where the reference to Summit
clearly applies only to a corporation and not a bank, shall be deemed to refer
only to the Bank and all references to Summit Stock shall be deemed to refer and
be applicable to Bank Stock.
 
 
ARTICLE 3  
Representations, Warranties And Covenants
 
Section 3.1  Summit and Bank Operations. Each of the Organizers agrees to use
its, his or her best efforts to cause Summit and the Bank to be successful. Each
of the Organizers acknowledges and agrees that in addition to core deposit
growth, the Organizers will work to expand the Bank’s operations through
selected acquisitions of banks and other financial institutions, provided,
however, that no offer will be made for any such institution without the prior
consent of the Company.
 
Section 3.2  Representations, Warranties and Covenants. Each of the undersigned
Organizers hereby represents and warrants to, and acknowledges to and agrees
with, the Agent, the President and each other Organizer as follows:
 
(a)  The Organizer and, if applicable, the attorney, accountant, executive
officer or financial investment advisor for the Organizer (collectively,
“Advisor”), has had a reasonable opportunity to ask questions of and receive
information and answers from the other Organizers and persons acting on behalf
of Summit and the Bank concerning the Transaction, all such questions asked have
been answered and all such information requested has been provided to the full
satisfaction of the Organizer or the Organizer’s Advisor.
 
(b)  No oral or written representations have been made or oral or written
information furnished to the Organizer or the Organizer’s Advisor(s) in
connection with the Organizer’s agreement to purchase Summit Stock that were in
any way inconsistent with the information stated in this Agreement.
 
(c)  The Organizer is not subscribing for Summit Stock as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person not previously known to each of the undersigned
generally or in connection with investments in securities.
 
(d)  The Organizer’s overall commitment to investments that are not readily
marketable is not disproportionate to the Organizer’s net worth and the
Organizer’s investment in the Bank will not cause such overall commitment to
become disproportionate to the Organizer’s net worth.
 
(e)  Any Organizer that is an individual has reached the age of majority in the
state in which the Organizer resides, has adequate net worth and means of
providing for the Organizer’s current needs and personal contingencies, is able
to bear the substantial economic risks of the investment in Summit as evidenced
by this Agreement, has no need for liquidity in such investment and, at the
present time, could afford a complete loss of such investment.
 
(f)  The Organizer, individually or acting through its executive officers, has
such knowledge and experience in financial and business matters so as to enable
the Organizer to utilize the information made available to him, her or it in
connection with his, her or its investment in Summit in order to evaluate the
merits and risks of such an investment and to make an informed investment
decision with respect thereto and the Organizer has carefully evaluated the risk
of such investment.
 
(g)  The Organizer is not relying on the Agent, the President, any other
Organizer or any other person acting on behalf of Summit or the Bank, the Agent,
the President or any of the other Organizers with respect to the Organizer’s
economic considerations relating to this investment; and in regard to such
considerations, the Organizer has relied on the advice of, or has consulted
with, his, her or its own Advisor(s).
 
(h)  The Organizer is making the investment evidenced hereby solely for the
Organizer’s own account as principal, for investment purposes only and not with
a view to the resale or participation of any portion thereof, and no other
person has a direct or indirect beneficial interest in such investment.
 
(i)  Any Organizer that is also an Investor acknowledges that the Company is
under no obligation to register any Company Stock that the Organizer may receive
pursuant to the terms of this Agreement, and further acknowledges that the
receipt by the Organizer of any Company Stock is subject to the Company’s
ability to satisfy the requirements of any applicable federal or state
securities laws, provided, however, that during the two and one-half (2½) year
period following the issuance by the Company to any Investor of any shares of
the Company’s common stock pursuant to the terms of this Agreement, the Company
agrees to use its best efforts to file in a timely manner all reports required
to be filed with the Securities and Exchange Commission.
 
(j)  The Organizer acknowledges that a legend will be placed on each certificate
representing the Summit Stock substantially as follows:
 
Voluntary and involuntary transfer of any of the shares represented by this
certificate are governed by and in all respects subject to the terms and
conditions of that certain Agreement to Organize and Stockholder Agreement among
Heartland Financial USA, Inc. and certain other holders of this Company’s
capital stock dated as of April 1, 2006, an executed copy of which has been
deposited with the Secretary of the Company at its registered office in
Broomfield, Colorado. Such Agreement imposes certain obligations on the holder
of these shares in certain circumstances, which obligations and circumstances
are described therein. No transfer of such shares will be made on the books of
the Company unless accompanied by evidence of compliance with the terms of such
Agreement.
 
(k)  The Organizer recognizes that an investment in Summit Stock involves a
number of significant risks, including, without limitation, the following
considerations:
 
(i)  no Federal or state agency has passed upon the Summit Stock or made any
finding or determination as to the fairness of the investment in Summit Stock;
and
 
(ii)  there is no established market for the Summit Stock and it is unlikely
that a public market for the Summit Stock will develop.
 
(l)  The Organizer acknowledges receipt of copies of certain financial and other
information concerning the proposed operations of Summit and the Bank, and
recognizes that the Bank is a de novo bank to be organized in the future and has
no financial or operating history, that the organization and operation of Summit
and the Bank entails significant risks, including, without limitation, that the
organization of Summit and the Bank is subject to regulatory approvals and that
there are no assurances that such approvals will be obtained.
 
(m)  Within five (5) days after receipt of a request from the Agent or the
President, the Organizer hereby agrees to provide such information and to
execute and deliver such documents as may be reasonably necessary to complete
the necessary applications to organize the Bank and to comply with any and all
laws and ordinances to which Summit or the Bank is subject.
 
(n)  The foregoing representations, warranties and agreements, together with all
other representations and warranties made or given by the Organizer in any other
written statement or document delivered in connection with the transactions
contemplated hereby, shall be true and correct in all respects on and as of the
date of the delivery of such statement or document as if made on and as of such
date and shall survive such date.
 
Section 3.3  Indemnification. Each Organizer agrees to indemnify and hold
harmless Summit, the Bank, the Agent, the President and each of the other
Organizers and all of their respective agents and representatives who are
associated with the Transaction and all of the proposed officers and directors
of Summit and the Bank against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all expenses
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any false representations or warranty or breach or failure by the
undersigned to comply with any covenant or agreement made by the undersigned
herein or in any other document furnished by the undersigned to any of the
foregoing in connection with the Transaction.
 
Section 3.4  Additional Information. Each of the undersigned hereby acknowledges
and agrees that the Agent or the President may make or cause to be made such
further inquiry and obtain such additional information from any of the
undersigned as he may deem appropriate, and each of the undersigned hereby
agrees to cooperate fully with the Agent and the President in this regard.
 
Section 3.5  Irrevocability; Binding Effect. Each of the undersigned hereby
acknowledges and agrees that:
 
(a)  the undersigned is not entitled to cancel, terminate or revoke this
Agreement or any agreements of each of the undersigned hereunder; and
 
(b)  this Agreement and such other agreements shall survive the death or
disability of each of the undersigned and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and assigns.
 
Section 3.6  Transfer Restrictions. Subject to Section 2.4(d)(ii), each of the
Investors hereby agrees that he or she will not sell, exchange, assign,
transfer, pledge, hypothecate, give away (by lifetime transfer) or otherwise
encumber or dispose of any shares of Summit Stock at any time owned by him or
her without the express prior written consent of the Company, provided, however,
that the foregoing shall not prohibit the transfer of shares of Summit Stock by
testamentary transfer so long as each recipient of any shares of Summit Stock
becomes a party to this Agreement and agrees to be bound by its terms.
 
  ARTICLE 4  
Miscellaneous
 
Section 4.1  Modification. Neither this Agreement nor any provisions hereof
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the Company, on the one hand, and by the holders of a majority
of the shares of Summit Stock owned by the Investors, on the other hand. The
Bank and all of its stockholders shall be bound by any such modification,
waiver, discharge or termination.
 
Section 4.2  Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing (which shall include telecopier
communication) and will be deemed to have been duly given if delivered by hand
or by nationally recognized overnight delivery service (receipt requested),
mailed with first class postage prepaid or telecopied if confirmed immediately
thereafter by also mailing a copy of any notice, request or other communication
by mail with first class postage prepaid to any Organizer at the address set
forth on Exhibit A attached hereto or to such other person or place as an
Organizer shall furnish to the other Organizers in writing. Except as otherwise
provided herein, all such notices, consents, waivers and other communications
shall be effective:
 
(a)  if delivered by hand, when delivered;
 
(b)  if mailed in the manner provided in this Section, five (5) Business Days
after deposit with the United States Postal Service;
 
(c)  if delivered by overnight express delivery service (receipt requested), on
the next Business Day after deposit with such service; and
 
(d)  if by telecopier, on the next Business Day if also confirmed by mail in the
manner provided in this Section.
 
For purposes of this Agreement, “Business Day” means any day except Saturday,
Sunday and any day on which the Escrow Bank is authorized or required by law or
other government action to close.
 
Section 4.3  Counterparts. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
parties, notwithstanding that all parties are not signatories to the same
counterpart.
 
Section 4.4  Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and there are no
representations, covenants or other agreements except as stated or referred to
herein.
 
Section 4.5  Severability. Each provision of this Agreement is intended to be
severable from every other provision, and the invalidity or illegality of any
portion hereof shall not affect the validity or legality of the remainder
hereof.
 
Section 4.6  Assignability. This Agreement is not transferable or assignable by
any of the undersigned, except as otherwise provided by Section 3.6.
 
Section 4.7  Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Iowa
applied to residents of that state executing contracts wholly to be performed in
that state. Each of the undersigned irrevocably agrees that any action or
proceeding in any way, manner or respect arising out of this Agreement or any
amendment, instrument, document or agreement delivered or which may in the
future be delivered in connection herewith shall be litigated only in the courts
having situs within the City of Dubuque, the State of Iowa, and each of the
undersigned hereby consents and submits to the jurisdiction of any local, state
or federal court located within such city and state. Each of the undersigned
hereby waives any right the Organizer may have to transfer or change the venue
of any litigation brought against the undersigned by the Bank or the Agent.
 
Section 4.8  Dispute Resolution. Unless otherwise specifically provided for in
this Agreement, all disputes, controversies, claims or disagreements arising out
of or relating to this Agreement, (singularly, a “Dispute,” and collectively,
“Disputes”) shall be resolved in the following manner (the “Dispute Resolution
Process”), provided, however, that the Dispute Resolution Process shall be
commenced only if (x) requested in a written notice (the “Notice of Dispute”)
describing the Dispute that is delivered to all parties to this Agreement and
signed by either the Company, or by Investors owning a majority of the Summit
Stock owned by all Investors and representing the joint position of all such
Investors signing the Notice of Dispute and (y) the Dispute has a liquidated
monetary value of greater than Five Hundred Thousand Dollars ($500,000):
 
(a)  First, within ten (10) days after the receipt of Notice of Dispute, the
parties representing the two opposing sides of the Dispute, or representatives
of such parties with decision making authority (collectively, the “Dispute
Parties,” and individually, a “Dispute Party”) shall meet and negotiate in good
faith for a period of fifteen (15) days in an effort to resolve the Dispute.
 
(b)  Second, if within such fifteen (15) day period, the Dispute Parties have
not succeeded in negotiating a resolution of the Dispute, they agree to submit
the Dispute to mediation in Chicago, Illinois, in accordance with the Commercial
Mediation Rules of the American Arbitration Association (“Mediation”) and to
bear equally the costs of the Mediation. The Dispute Parties will jointly
appoint a mutually acceptable mediator, provided, however, that if they are
unable to agree upon such appointment within ten (10) days from the conclusion
of the negotiation period described in Section 4.8(a), then the Dispute Parties
shall request the American Arbitration Association to appoint an appropriate
mediator. The Dispute Parties shall agree to participate in good faith in the
Mediation and negotiations related thereto for a period of thirty (30) days.
 
(c)  Third, if the Dispute Parties are still unable to resolve the Dispute
within such thirty (30) day mediation period, the Dispute Parties shall resolve
the Dispute by submitting the Dispute to binding arbitration in Chicago,
Illinois, pursuant to the procedures set forth in Section 4.8(d)
(“Arbitration”).
 
(d)  Each Dispute Party shall submit the Dispute to Arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association in
Chicago, Illinois, and under the jurisdiction of the American Arbitration
Association in Chicago, Illinois, subject to the following provisions:
 
(i)  Each Dispute Party shall set forth in writing and deliver to the
arbitrators its position on the issue(s) in Dispute, provided, however, that in
all Disputes, there shall be only two positions: the Company’s position and the
joint position of all Investors who signed the related Dispute Notice. The
arbitrators shall have the authority only to rule in favor of one of the two
stated positions of one of the Dispute Parties with respect to each different
issue, with no compromises or alternative solutions permitted. The arbitrators
shall have the authority to rule for a different Dispute Party with respect to
each different issue presented. If one of the Dispute Parties fails to submit
its position to the arbitrators within the time period provided therefor, the
arbitrators shall rule in favor of the stated position of the Dispute Party
submitting such position.
 
(ii)  Within ten (10) days after submittal of the Dispute to Arbitration, the
Dispute Parties shall agree upon an arbitrator. If the Dispute Parties are
unable to agree upon an arbitrator, within fifteen (15) days after submittal to
arbitration, each Dispute Party shall appoint an arbitrator and within ten (10)
days of their appointment the two arbitrators so chosen shall nominate a third
arbitrator. If within such ten (10) day period the two arbitrators fail to
nominate the third arbitrator, upon written request of either Dispute Party, the
third arbitrator shall be appointed by the American Arbitration Association from
its commercial dispute panel of arbitrators and both Dispute Parties shall be
bound by the appointment so made. If either of the Dispute Parties shall fail to
appoint an arbitrator as required under this Section 4.8(d)(ii), the arbitrator
appointed by the other Dispute Party shall be the sole arbitrator of the matter.
 
(iii)  The decision of the arbitrators (or such single arbitrator) shall be made
within thirty (30) days of the close of the hearing in respect of the
Arbitration (or such longer time as may be agreed to, if necessary, which
agreement shall not be unreasonably withheld, conditioned or delayed) and the
award rendered by a majority of the panel of arbitrators (or such single
arbitrator) when reduced to writing and signed by them shall be final,
conclusive and binding upon the Dispute Parties. Any award rendered shall be
final and conclusive upon the Dispute Parties and upon all other Investors and a
judgment thereon may be entered in the highest court of a forum, state or
federal, having jurisdiction. The expenses of the Arbitration shall be borne
equally by the Dispute Parties, provided that each party shall pay for and bear
the cost of its own experts, evidence and attorneys’ fees, provided, however,
that in the discretion of the arbitrators, any award may include the fees and
costs of a Dispute Party’s attorney if the arbitrator expressly determines that
the Dispute Party against whom such award is entered has caused the Dispute,
controversy or claim to be submitted to Arbitration in bad faith or as a
dilatory tactic. No Arbitration shall be commenced after the date when
institution of legal or equitable proceedings based upon such subject matter
would be barred by the applicable statute of limitations.
 
(iv)  Notwithstanding anything contained in this Section 4.8(d), any Dispute
Party shall be entitled to:
 
(A)  commence legal proceedings seeking such mandatory, declaratory or
injunctive relief as may be necessary to define or protect the rights and
enforce the obligations contained herein or to maintain the “status quo ante” of
the parties to this Agreement pending the settlement of a Dispute in accordance
with the arbitration procedures set forth in this Section 4.8(d);
 
(B)  commence legal proceedings involving the enforcement of an Arbitration
decision or award or judgment arising out of this Agreement, or
 
(C)  join any Arbitration or legal proceeding arising out of this Agreement with
any other Arbitration or legal proceeding arising out of this Agreement.
 
The “status quo ante” is defined as the last peaceable, uncontested status
between the parties to this Agreement, provided, however, that neither the party
bringing the action nor the party defending the action thereby waives its right
to Arbitration of any dispute, controversy or claim arising out of or in
connection with or relating to this Agreement.
 
Section 4.9  Certificate of Non-Foreign Status. Each of the undersigned declares
that, to the best of the Organizer’s knowledge and belief, the following
statements are true, correct and complete with respect to such Investor:
 
(a)  unless an Internal Revenue Service Form 4224 has been completed, each of
the undersigned is not a foreign person for purposes of U.S. income taxation
(i.e., the Organizer is not a nonresident alien, nor executing this document as
an officer of a foreign corporation, as a partner in a foreign partnership, or
as a fiduciary of a foreign employee benefit plan, foreign trust or foreign
estate);
 
(b)  the following information, as provided by such Investor and contained
elsewhere in the subscription documents is true, correct and complete: the U.S.
taxpayer or employee identification number (e.g., social security number) and
the home address; and
 
(c)  the undersigned agrees to inform the Bank promptly if the undersigned
becomes a nonresident alien.
 
Section 4.10  Director Benefits. Directors of the Bank will be afforded the same
benefits as directors of the Company’s other financial institution subsidiaries.
 
Section 4.11  Solicitation of Customers or Employees. Commencing with the date
of this Agreement and ending on the date that is two (2) years after the
effective date of the sale by an Investor of all of his or her Summit Stock (the
“Non-Solicitation Period”), such Investor shall not, directly or indirectly,
call on, sell to, solicit banking business from or render banking services to
any of the Bank’s customers who were customers of the Bank at the commencement
of, and during, the Non-Solicitation Period, or recruit, persuade or attempt to
recruit or persuade any employee of the Bank who was an employee of the Bank at
the commencement of the Non-Solicitation Period and at the time of any such
prohibited act, to leave the Bank’s employ, or to become employed by any other
person or entity other than the Bank. For purposes of clarification, and not by
way of limitation, this Section 4.11 shall not prevent any Investor from calling
on, selling to, or soliciting business from any Bank customer if the purpose of
such activity is not related to any business or service which is at that time
offered by the Bank to any of its customers. Notwithstanding anything contained
herein to the contrary, if any Investor is a party to an agreement with the
Company, the Bank or the affiliates of either of them which other agreement
contains similar non-solicitation provisions as contained in this Section 4.11,
then the Non-Solicitation Period applicable to such Investor shall be the longer
of the Non-Solicitation Period in this Section 4.11, or the period contained in
such other similar agreement.
 
Section 4.12  Federal and State Securities and Other Laws. Each of the
undersigned should also be aware of the following additional considerations:
 
THE INVESTMENTS EVIDENCED BY THIS AGREEMENT ARE NOT, AND THE STOCK TO BE ISSUED
WILL NOT BE, SAVINGS ACCOUNTS OR DEPOSITS AND ARE NOT AND WILL NOT BE INSURED BY
THE FEDERAL DEPOSIT INSURANCE CORPORATION, ANY OTHER GOVERNMENT AGENCY OR
OTHERWISE.
 
THE INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATES OR UNDER OTHER APPLICABLE
BANKING LAWS OR REGULATIONS. SUCH INTERESTS HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF SUCH INTERESTS. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
 
 
[Signatures are on following page.]
 



--------------------------------------------------------------------------------


 
Signatures
 
In witness whereof, this Agreement has been executed by the undersigned
Organizers on the date(s) indicated below:
 
Agent       President
_______________                __________________
John K. Schmidt     John Carmichael


 
 
Signature
Social Security
Number/FEIN
 
Printed Name 
 
Date
Heartland Financial USA, Inc.
 
 
By:  
Name:  
Title:  
 
 
 
 
 
Heartland Financial USA, Inc., a Delaware corporation
 
                                                 

--------------------------------------------------------------------------------




Exhibit A




 
Name and Address of Subscriber
 
Number of
Shares
Total Subscription (in Dollars)
Amount of
First Installment
Amount of
Second Installment
Heartland Financial USA, Inc.
1398 Central Avenue
Dubuque, Iowa 52001
 
1,200,000
 
$ 12,000,000
 
$ 12,000,000
 
$ 0
 
   
$ 
 
$ 
 
$  
 
   
$ 
 
$ 
 
$  
 
   
$ 
 
$ 
 
$  
 
   
$ 
 
$ 
 
$  
 
   
$ 
 
$ 
 
$  
 
   
$ 
 
$ 
 
$  
 
   
$ 
 
$ 
 
$  
 
   
$ 
 
$ 
 
$  
 



 